UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7917



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANNY PRICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-00-780)


Submitted:   May 13, 2003                     Decided:   May 29, 2003


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Price, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Price appeals the district court’s order denying his

request for various judicial documents at government expense.    We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.   See United

States v. Price, No. CR-00-780 (D.S.C. Oct. 17, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2